Per curiam.
The findings of the State Disciplinary Board that respondent violated State Bar Rule 4-102 (a) in 1970 by concealing a material fact in procuring admission to the Bar, and violated State Bar Rule 4-102, Standard 66, by conviction of a crime involving moral turpitude in 1977, are affirmed.
In accordance with the recommendation of the State Disciplinary Board, it is ordered that respondent, Marvin J. Zagoria, be disbarred from the practice of law in the State of Georgia and his name be stricken from the roll of attorneys.

All the Justices concur.